DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 106 and 13 in the reply filed on 3 December 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 9, the claim recites the limitation of “a flow passage” and then at line 13 the claim recites the limitation “flow passages”.  It is therefore unclear as to if the flow passages of line 13 intend to refer back to and include the limitation of line 9 or to refer to separate flow passages not including that of line 9.  Based upon a review of the disclosure as a whole, the later has been interpreted for the purpose of Examination.  It is important to note that this lack of clarity further raises issues with 
As to claim 2, the claim reads as if each of the plurality of flow passages is provided to a wall facing a single gas diffusion electrode; however, it is unclear as to how this would be structured.  For the purpose of Examination, it has been interpreted that each individual flow passages of the plurality is associated with an individual gas diffusion electrode of the plurality of electrolytic cells.  
As to claim 13, the claim recites the limitation “electrolytic cells”; however, this limitation is already recited in claim 1, upon which claim 13 is dependent.  Therefore, it is unclear as to if the limitation of claim 13 intends to refer back to that of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,488,833 to Sakata et al. (Sakata) in view of Foreign Patent Document No. CN 205205251 to Tang et al. (Tang).
As to claim 1, Sakata teaches an apparatus for producing an alkali hydroxide, the apparatus having electrolysis cells (34) each constructed by separating a anode chamber (22) and a cathode chamber (32) with an ion-exchange membrane (26), providing an anode (23) in the anode chamber (22), and providing a gas diffusion electrode (29) in the cathode chamber (32), the apparatus operating so as (Column 5, Lines 25-55; Figures 1 and 3).  Sakata further teaches that it is desirable to cool the cells during operation (Column 6, Lines 56-67) but failing to each a cooling structure comprising a main flow passage, a coolant, and individual flow passages provided to each cell or a group of cells each comprising a flow rate adjuster.  
However, Tang also discusses the cooling of a plurality of electrolytic cells and teaches that the cooling system should be formed as a coolant water circulating system comprising a flow passage (1) provided to the electrolytic cells (3) with the water coolant passing there through, and a flow rate adjuster (2) provided to each electrolytic cell (3), the flow rate adjusters (2) being able to individually adjust flow rates of the coolant passing through secondary flow passages (4) (Paragraphs 0018 and 0021; Figure 1).  Tang teaches that this system is an improved cooling system in that it is easily controllable and optimizable resulting in improvement of electrolysis efficiency and power saving (Paragraphs 0015 and 0021).
As to claim 2, the combination of Sakata and Tang teaches the apparatus of claim 1.  Tang further teaches that two of the secondary flow passages are provided to each cell and extend on each side of the cell (Figure 1), and thus teaches that at least one of the flow passages would be provided facing a gas diffusion electrode across the cathode chamber in the configuration of Sakata (Figure 3).  
As to claim 4, the combination of Sakata and Tang teaches the apparatus of claim 1.  Tang further teaches that the cooling system comprises a recovery tank (7) for recovering the coolant discharged from the secondary flow passages (3) of the electrolytic cells (4), a cooling unit (8) for re-cooling the coolant recovered in the recovery tank (7) to a set temperature and a supply mechanism (9) for supplying the coolant re-cooled by the cooling unit (8) (Paragraphs 0015 and 0021; Figure 1)
As to claim 5, the combination of Sakata and Tang teaches the apparatus of claim 1.  The combination is capable of operating with any number of water sources, including ion-exchanged water having an electrical conductivity of 10 microsiemens or less (MPEP 2114).
As to claim 13, the combination of Sakata and Tang teaches the apparatus of claim 1.  Tang further teaches that the flow passage (1) is commonized to the electrolytic cells (3) (Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakata and Tang as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0038750 to Weiss et al. (Weiss).
As to claim 3, the combination of Sakata and Tang teaches the apparatus of claim 1.  As discussed above, Sakata teaches the provision of a plurality of alkali hydroxide electrolysis cells (Figure 1) and Tang teaches that at least one flow rate adjuster is individually provided to each of the the unit cells (3) (Figure 1).   However, Sakata is silent as to how these cells are electrically connected.  However, Weiss also discusses alkali hydroxide electrolysis cells and teaches that series connecting a plurality of cells is an effective means of connection (Paragraph 0081).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cells of Sakata by electrically connecting them in series with the expectation of effective electrical connection as taught by Weiss.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakata and Tang as applied to claim 1 above, and further in view of US 2015/0330725 to Gurney (Gurney).
As to claim 6, the combination of Sakata and Tang teaches the apparatus of claim 1.  However, the combination fails to teach that apparatus comprises a measuring unit for measuring at least one of a PH and an electrical conductivity of the coolant circulating through the flow passages of the electrolysis cells.  However, Gurney also discusses circulating water coolant systems and teaches that fouling can be (Paragraph 0083 and 0085).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of the combination with a measuring unit for measuring the pH and/or conductivity of the coolant circulating in order to mitigate any fouling issues as taught by Gurney.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794